UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7199


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOVAN JORDAN, a/k/a Javon Jordan,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cr-00486-HEH-2)


Submitted:   October 5, 2012                 Decided:   October 18, 2012


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jovan Jordan, Appellant Pro Se. Richard Daniel Cooke, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jovan     Jordan   appeals   the   district   court’s   order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       United States v. Jordan, No. 3:05-cr-

00486-HEH-2 (E.D. Va. July 2, 2012).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                   2